                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON

                              EUGENE DIVISION



STEPHEN A. SANTORO,                                   Case No. 6:14-cv-00522-MK
                                                       OPINION AND ORDER
            Plaintiff,

      vs.

OCWEN LOAN SERVICING, LLC, et al.,

            Defendants.


STEPHEN A. SANTORO,                                  Case No. 6:15-cv-00399-MK
                                                      OPINION AND ORDER
            Plaintiff,

      vs.

ALTISOURCE SOLUTIONS, LLC, a
Delaware corporation, et al.,

            Defendants.


AIKEN, District Judge:

      United States Magistrate Judge Mustafa T. Kasubhai filed his Findings and

Recommendation ("F&R") on April 24, 2019 (doc. 176 in 6:14-cv-00522-MK, doc. 173



Page 1- OPINION AND ORDER
in 6:15-cv-00399-MK). The F&Rrecommended that this Court deny plaintiff's Motion

to Leave to Amend Order Dismissing Altisource Portfolio Solutions, S.A. in Case No.

6:15-cv-00399. Plaintiff filed objections (doc. 180 in 6:14-cv-00522-AA, doc. 177 in

6:15-cv-00399) to which defendant responded (doc. 181 in 6:14-cv-00522-AA, doc. 178

in 6:15-cv-00399). The matter is now before me pursuant to 28 U.S.C. § 636(b)(l) and

Federal Rule of Civil Procedure 72(b).

      When a party objects to any portion of a Magistrate Judge's F&R, the district

court must make a de nova determination of that portion of the F&R.

28 U.S.C. § 636(b)(l); Dawson v. Marshall, 561 F.3d 930, 932 (9th Cir. 2009); United

States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en bane).

      First, plaintiff objects to Judge Kasubhai's role in this matter. He contends

that Judge Kasubhai's rulings in the F&R and a 2015 article that Judge Kasubhai

wrote for the Oregon State Bar Litigation Section show that Judge Kasubhai has

"little respect for pro-se litigants, which raises serious doubts to his impartiality."

Objections at 1.

      I have reviewed plaintiff's concerns about Judge Kasubhai's impartiality, the

record, and the article at issue and conclude that this objection does not provide a

basis to modify or reject the F&R. Generally, a judge's actions in a case cannot raise

questions about their impartiality. Clemens v. U.S. Dist. Court for the Central Dist.

of Nevada, 428 F .3d 1175, 1178 (9th Cir. 2005). Moreover, an "objective, disinterested

observer fully informed of the underlying facts," United States v. Lovaglia, 954 F.2d

811, 815 (2nd Cir. 1992), would not perceive any risk, much less a "significant risk''




Page 2- OPINION AND ORDER
that Judge Kasubhai would resolve this action on any basis other than the merits.

Liljeberg u. Health Seru. Acquisition Corp., 486 U.S. 847,860 (1988); see also Clemens,

428 F .3d at 1178 ("The reasonable person in this context means a well-informed,

thoughtful observer, as opposed to a hypersensitive or unduly suspicious person.").

         If plaintiff intends his objections to also serve as a motion to disqualify or

recuse Judge Kasubhai from the matter, that motion is not properly before the Court.

See LR 7-l(b) ("Motions may not be combined with any response, reply, or other

pleading"). Even if it were, the Court would deny the motion for the reasons stated

above.

         Second, plaintiff makes specific objections to several of Judge Kasubhai's

findings and conclusions. I have carefully considered these objections and conclude

that they do not provide a basis to modify the F&R. I have also reviewed the pertinent

portions of the record de nouo and find no errors in the F&R.

                                    CONCLUSION

         The Court ADOPTS Magistrate Judge Kasubhai's F&R (doc. 176 in 6:14-cv-

00522-MK, doc. 173 in 6:15-cv-00399-MK). Plaintiff's Motion for Leave to Amend

(doc. 162 in 6:15-cv-00522-MK, doc. 159 in 6:15-cv-00399-MK) is DENIED with

prejudice.

         IT IS SO ORDERED.

         Dated this   /9d ~ September 2019.
                                      ~u
                                      Ann Aiken
                              United States District Judge


Page 3 - OPINION AND ORDER
